


Exhibit 10.01

 

FORM OF CITIGROUP 2013 CAP/DCAP AGREEMENT

 

Citigroup Inc.

Capital Accumulation Program/Deferred Cash Award Plan Award Agreement

Summary

 

Citigroup Inc. (“Citigroup”) hereby grants to {NAME} (the “Participant”) the
awards summarized below pursuant to the terms of the Discretionary Incentive and
Retention Award Plan (“DIRAP”). The terms, conditions and restrictions of your
awards are contained in this Award Agreement, including the attached Terms and
Conditions (together, the “Agreement”). Deferred stock and restricted stock
awards granted under the 2013 Capital Accumulation Program (“CAP”) are
summarized, along with additional information, in the 2013 Capital Accumulation
Program prospectus dated February 19, 2013, and any applicable prospectus
supplements (together, the “Prospectus”) and the Citigroup 2009 Stock Incentive
Plan, as amended and restated effective April 17, 2012, and as it may be further
amended from time to time (the “Stock Incentive Plan”). Deferred cash awards
granted under the Deferred Cash Award Plan (“DCAP”) are summarized, along with
additional information, in the 2013 Deferred Cash Award Plan brochure dated
February 19, 2013 (the “Brochure”), and the DCAP plan document.

 

For the awards to be effective, you must [accept][sign] below [and return this
page of the Agreement]. If you do not formally accept the terms and conditions
of these awards within the time period prescribed by Citigroup, the awards
summarized below may be canceled.

 

Summary of Participant’s 2013 Capital Accumulation Program Stock Award (the
“Stock Award”)

 

Award date

 

February 19, 2013

Award vehicle

 

[Deferred][Restricted] stock

Number of shares

 

[       ]

Vesting dates (and percentage vesting)

 

January 20, 2014 (25%)

January 20, 2015 (25%)

January 20, 2016 (25%)

January 20, 2017 (25%)(1)

Reference Business (for Performance Vesting Condition in Section 2(a))

 

[       ](2)

Length of sale restriction in Section 2(d) (if applicable)

 

Six months

 

Summary of Participant’s 2013 Deferred Cash Award (the “Deferred Cash Award”)

 

Award date

 

February 19, 2013

Principal amount

 

[       ]

Notional interest rate (compounded annually)

 

2.84%

Vesting dates (and percentage vesting)

 

January 20, 2014 (25%)

January 20, 2015 (25%)

January 20, 2016 (25%)

January 20, 2017 (25%)(1)

Length of hold-back period in Section 2(d) (if applicable)

 

Six months

 

Acceptance and Agreement by Participant. I hereby accept the awards described
above, and agree to be bound by the terms, conditions, and restrictions of such
awards as set forth in this Agreement (which includes the attached Terms and
Conditions), the Prospectus and Brochure, as applicable (acknowledging hereby
that I have read and that I understand such documents), and Citigroup’s
policies, as in effect from time to time, relating to the administration of
Citigroup’s incentive compensation programs.

 

CITIGROUP INC.

 

PARTICIPANT’S [SIGNATURE][ACCEPTANCE]:

 

 

 

 

By:

 

 

 

 

[Name]

 

Name:

 

[Title]

 

GEID:

 

--------------------------------------------------------------------------------

(1)  Pro-rata vesting on the first three anniversaries of the Award date
(subject to post-vesting retention requirements) is applicable for Code Staff in
the United Kingdom or Identified Staff in the European Union, or elsewhere, as
contemplated by local regulations.

(2) Such publicly reported business segment as described in Section 2(a) hereof.

 

1

--------------------------------------------------------------------------------


 

CITIGROUP INC.

2013 CAP/DCAP AWARD AGREEMENT

TERMS AND CONDITIONS

 

The Terms and Conditions below constitute part of this Agreement and relate to
the Awards described on the preceding Summary page.  The Stock Award and the
Deferred Cash Award are together referred to as the “Awards” and each, an
“Award.” All references to a Deferred Cash Award in this Agreement shall include
any notional interest accrued thereon. Except as otherwise provided herein, the
“Company” shall mean Citigroup and its consolidated subsidiaries.  The
“Committee” shall mean the Personnel and Compensation Committee of the Citigroup
Board of Directors and any person with authority directly or indirectly
delegated from the Committee.

 

1. Participant Acknowledgements.  By accepting the Awards, Participant
acknowledges that:

 

(a)           He or she has read and understands the Prospectus and the Brochure
and these Terms and Conditions.  Participant acknowledges that the official
language of these documents is English, and that unofficial translations of
program documents to a language Participant understands have been made available
to Participant upon request to aid his or her understanding of the official
English-language versions.

 

(b)           Participant understands that the Awards and all other incentive
awards are entirely discretionary. Participant acknowledges that, absent a prior
written agreement to the contrary, he or she has no right to receive the Awards,
or any incentive award, that receipt of an Award or any other incentive award is
neither an indication nor a guarantee that an incentive award of any type or
amount will be made in the future, and that the Company is free to change its
practices and policies regarding incentive awards at any time in its sole
discretion.

 

(c)           Because the Awards are intended to promote employee retention,
among other interests, the Awards will be canceled if vesting conditions set
forth herein are not satisfied.

 

(d)           Any actual, anticipated, or estimated financial benefit to
Participant from the Awards (or any other incentive award) is not and shall not
be deemed to be a normal or an integral part of Participant’s regular or
expected salary or compensation from employment for any purpose. Participant
hereby agrees that neither the Awards nor any amounts payable in respect of the
Awards shall be considered when calculating any statutory, common law or other
employment-related payment to Participant, including any severance, resignation,
termination, redundancy, end-of-service, bonus, long-service awards, pension,
superannuation or retirement or welfare or similar payments, benefits or
entitlements.

 

(e)           The value that may be realized from a Stock Award, if any, is
contingent and depends on the future market price of Citigroup stock, among
other factors. Equity awards are intended to promote stock ownership and to
align employees’ interests with those of stockholders. Any monetary value
assigned to a Stock Award in any communication is contingent, hypothetical, and
for illustrative purposes only and does not express or imply any promise or
intent by the Company to deliver, directly or indirectly, any certain or
determinable cash value to Participant.

 

(f)            A Deferred Cash Award is an unsecured general obligation of
Citigroup and, until paid in accordance with its terms, is subject to the claims
of Citigroup’s creditors. The currency in which Participant’s Deferred Cash
Award is denominated and/or paid and any required tax withholding and reporting
will be in accordance with Citigroup’s policies, as in effect from time to time,
relating to the administration of Citigroup’s incentive compensation programs.

 

2. Vesting Conditions and Transfer Restrictions.  Vesting of any Award is
conditioned on Participant’s continuous employment with the Company up to and
including the scheduled vesting date, unless otherwise provided in this
Agreement. If the conditions to vesting as specified in this Section 2 are not
satisfied as of the applicable vesting date(s) (including circumstances in which
vesting occurs after termination of employment), unvested shares in a Stock
Award and/or the unvested portion of the Deferred Cash Award may be reduced or
canceled.

 

2

--------------------------------------------------------------------------------


 

(a)           Performance Vesting Condition applicable to Stock Awards.

 

(i)            Each scheduled vesting of each portion of Participant’s Stock
Award will be subject to the following condition (a “Performance Vesting
Condition”). If Participant’s Reference Business indicated on the Stock Award
Summary on page 1 of this Agreement (the “Reference Business”) experiences a
Pre-Tax Loss for the calendar year immediately preceding a vesting date (the
“Performance Year”), the portion of the Stock Award that is scheduled to vest on
such vesting date will be reduced by a percentage, determined as (1) the
absolute value of the Pre-Tax Loss experienced by the Reference Business for
such Performance Year, divided by (2) the absolute value of the highest Pre-Tax
Profit experienced by the Reference Business for the three calendar years prior
to the applicable Performance Year (such three-year period being the
“Measurement Period”). The amount of “Pre-Tax Profit” (or “Pre-Tax Loss”) for
each relevant calendar year is the amount of income (loss) from continuing
operations before income taxes of the applicable Reference Business as shown in
the Quarterly Financial Data Supplement for the quarter ended December 31 for
each such year, and which were furnished as exhibits on Forms 8-K filed by
Citigroup with the United States Securities and Exchange Commission. 
Notwithstanding the foregoing, in the event of any Pre-Tax Loss, there will be a
minimum [x]% reduction of the amount otherwise scheduled to vest.

 

(ii)           If the absolute value of the Pre-Tax Loss experienced by
Participant’s Reference Business for the applicable Performance Year equals or
exceeds the absolute value of the highest calendar year Pre-Tax Profit of the
Reference Business during the Measurement Period, the entire portion of the
Stock Award that was scheduled to vest immediately following the Performance
Year will be canceled.

 

(iii)          Participant’s Reference Business is selected by the Committee, in
its sole discretion, among the following business units with separate public
financial statement reporting: Citigroup, Global Consumer Banking (“GCB”), Citi
Transaction Services (“CTS”), and Securities and Banking (“S&B”).  In
appropriate cases, the Committee may provide in the Stock Award Summary that
Participant’s Reference Business is attributed on a percentage basis to more
than one of the four units, or is a Reference Business other than Citigroup,
GCB, CTS, or S&B.  In the event of a corporate reorganization or change in the
public reporting of business segments, the Committee may modify a Reference
Business or designate a new Reference Business for outstanding affected awards,
in its sole discretion.

 

(iv)          The Performance Vesting Condition described in this section
2(a) and other terms of the Award do not change during the deferral period of
the Award, regardless of the Participant’s status as an active or terminated
employee or other change in employment status, except for Participant’s death.
The Reference Business and the Performance Vesting Condition are not modified
solely because Participant transfers employment within the Company or terminates
employment with the Company.

 

(b)           Performance Vesting Condition applicable to Deferred Cash Awards.

 

(i)            Participant’s Deferred Cash Award will be subject to the
following condition (also a “Performance Vesting Condition”).  The Committee or
its delegate may cancel all or a portion of an unvested Deferred Cash Award if
it determines, in its sole discretion, that the Participant has had significant
responsibility for a material adverse outcome for Citigroup or any of its
businesses or functions.  The Committee or its delegate shall have the exclusive
discretionary authority to determine and define “significant responsibility” and
“material adverse outcome.”

 

(ii)           The Performance Vesting Condition described in this section
2(b) and other terms of the Award do not change during the deferral period of
the Award, regardless of the Participant’s status as an active or terminated
employee or other change in employment status, except for Participant’s death.
This Performance Vesting Condition is not modified solely because Participant
transfers employment within the Company or terminates employment with the
Company.

 

3

--------------------------------------------------------------------------------


 

(c)           Clawback; Misconduct; Error; Downturn in Performance or Failure of
Risk Management.

 

(i)            Any unvested shares in a Stock Award and/or any unvested portion
of a Deferred Cash Award may be canceled or forfeited if the Committee, in its
sole discretion, determines that (1) Participant received the Award based on
materially inaccurate publicly reported financial statements, (2) Participant
knowingly engaged in providing materially inaccurate information relating to
publicly reported financial statements, (3) Participant materially violated any
risk limits established or revised by senior management and/or risk management,
or (4) Participant has engaged in “gross misconduct” as defined in
Section 3(f) hereof.

 

(ii)           In addition, if Participant has been designated as “U.K. Code
Staff” or “EU Identified Staff” (hereinafter, “Identified Staff”) and the
Committee determines (1) there is reasonable evidence that Participant engaged
in misconduct or committed material error, in either case in connection with his
or her employment, or (2) the Company or Participant’s business unit has
suffered a material downturn in its financial performance or a material failure
of risk management, the Committee in its sole discretion may determine that any
unvested shares in a Stock Award and/or the unvested portion of a Deferred Cash
Award shall be canceled or that the number of shares and/or the cash payment
that is or may otherwise become distributable or payable to Participant pursuant
to this Agreement shall be reduced.

 

(d)           Sale Restriction/Hold-back Period Applicable to Identified Staff.

 

(i)            Sale Restriction on Stock Award. If Participant has been
designated as Identified Staff, shares that vest pursuant to this Agreement may
not be sold or otherwise transferred for a period beginning on the applicable
vesting date and ending on the earlier of (1) six months from the applicable
vesting date (regardless of Participant’s employment status), or (2) the date of
Participant’s death. Notwithstanding the foregoing, if the Company is required
to withhold any tax upon the vesting of such shares, the number of whole shares
that are sufficient to satisfy the minimum amount of tax that is required to be
withheld will be so withheld, but only to the extent permitted by applicable
law, and in such case, only the net, after-tax shares will be subject to the
restriction on sale or other transfer.  If Participant’s tax liability in
connection with the vesting of any shares subject to the Award exceeds the
minimum statutory withholding obligation of the Company, or if Participant is a
participant in the Citigroup Expatriate Program (an “Expatriate”) subject to
hypothetical tax that exceeds the minimum statutory withholding obligation of
the Company (including, in each case, if no withholding is required by
applicable law), the Company may, in its discretion, but only to the extent
permitted by applicable law, release from restriction a number of whole shares
that, if sold at then current market prices, as determined by the Company, will
be sufficient to cover Participant’s actual (or hypothetical) tax liability. To
the extent the withholding or release of sale-restricted shares for the purpose
of funding tax (or hypothetical tax) obligations is not permitted for any
reason, Participant will be required to fund payment of the amount due in cash.
If Participant’s employment is terminated pursuant to Section 3(f) of this
Agreement, any shares that are vested but undistributed pursuant to this
Section 2(d)(i) as of Participant’s termination date will be cancelled.

 

(ii)           Hold-back Period on Deferred Cash Award. If Participant has been
designated as Identified Staff, each portion of a Deferred Cash Award that vests
pursuant to this Agreement will not be payable to the Participant for a period
beginning on beginning on the applicable vesting date and ending on the earlier
of (1) six months from such date (regardless of Participant’s employment status)
or (2) the date of Participant’s death. Notional interest shall continue to
accrue until such award is payable.  Notwithstanding the foregoing, if the
Company is required to withhold any tax upon the vesting of a portion of the
Deferred Cash Award, the Company will withhold from the vested portion of the
Deferred Cash Award to the extent permitted by applicable law, and net after-tax
amount will be payable when the vested installment is paid. If Participant’s tax
liability exceeds the minimum statutory withholding obligation of the Company,
or if Participant is an Expatriate subject to hypothetical tax that exceeds the
minimum statutory withholding obligation of the Company (including, in each
case, if no withholding is required by applicable law), Participant will be
required to fund payment of the amount due in cash. If Participant’s employment
is terminated pursuant to Section 3(f) of this Agreement, any portion of a
Deferred Cash Award that is vested but unpaid pursuant to this
Section 2(d)(ii) as of Participant’s termination date will be canceled.

 

4

--------------------------------------------------------------------------------


 

(e)           Notional Interest on Deferred Cash Awards. Participant
acknowledges that the Deferred Cash Award does not provide for actual interest
payments but, if and when paid, includes an additional amount calculated with
reference to an interest rate. Notional interest on a Deferred Cash Award shall
be calculated at the rate of 2.84%, compounded annually. Notional interest shall
be based on an accrual period of March 1, 2013 — January 31, 2014, and
thereafter, a February 1-January 31 accrual period, commencing February 1, 2014.
Notional interest shall accrue on each installment through January 31st of the
year in which a vesting date occurs.(3) The payment of a vested installment of a
Deferred Cash Award will include the accrued notional interest on the value of
the installment that vests after the Performance Vesting Condition described in
Section 2(b) is applied.

 

(f)            Additional Conditions.  Only whole shares of Citigroup stock may
be delivered when shares are distributable, and the Company will not be liable
to Participant with respect to canceled fractional shares or for payment in lieu
of fractional shares except to the extent provided in the Prospectus. Once all
applicable conditions to vesting have been satisfied, vested Awards will be
distributed as soon as administratively practicable, except as may be provided
elsewhere in this Agreement.  Vesting and distribution or payment in each case
are subject to receipt of the information necessary to make required tax
payments and confirmation by Citigroup that all applicable conditions to vesting
and distribution or payment have been satisfied.  All distributions of shares
pursuant to the Stock Award shall be net of any shares withheld for taxes, and
payments pursuant to the Deferred Cash Award will be net of any amounts withheld
for taxes.

 

3. Termination of Employment and Other Changes in Status.  If Participant’s
employment with the Company terminates or is interrupted, or if Participant’s
status changes under the circumstances described below, Participant’s rights
with respect to the Awards will be affected as provided in this Section 3.  If
Participant’s employment with the Company terminates for any reason not
described below, the Awards will be canceled.

 

(a)           Voluntary Resignation.  If Participant voluntarily terminates his
or her employment with the Company and at such time does not satisfy the
conditions of Section 3(j), (k) or (l) below, vesting of the Award will cease on
the date Participant’s employment is so terminated; all unvested shares in a
Stock Award and the unvested portion of a Deferred Cash Award will be canceled
and Participant shall have no further rights of any kind with respect to the
Awards.

 

(b)           Disability.  Awards will continue to vest on schedule subject to
all other provisions of this Agreement during Participant’s approved disability
leave pursuant to a Company disability policy.  If Participant’s approved
disability leave ends with a termination of Participant’s employment by the
Company on account of Participant’s disability, unvested Awards will continue to
vest on schedule subject to all other provisions of this Agreement.

 

(c)           Approved Personal Leave of Absence (Non-Statutory Leave).

 

(i)            Awards will continue to vest on schedule subject to all other
provisions of this Agreement during the first six months of Participant’s
personal leave of absence that was approved by management of Participant’s
business unit in accordance with the leave of absence policies applicable to
Participant (an “approved personal leave of absence”).  Unvested shares in a
Stock Award and/or the unvested portion of a Deferred Cash Award will be
canceled as soon as the approved personal leave of absence has exceeded six
months, except as provided in paragraph (ii) below.

 

(ii)           If Participant’s employment terminates for any reason specified
elsewhere in this Section 3 during the first six months of an approved personal
leave of absence, the Awards will be treated as described in the applicable
provision of this Section 3. If Participant satisfies the conditions of
Section 3(k) or (l) before the approved personal leave of absence exceeds six
months, unvested Awards will continue to vest on schedule subject to
Section 3(k) or (l), as applicable.

 

--------------------------------------------------------------------------------

(3) Accrual and payment of notional interest may differ for Awards to Identified
Staff.

 

5

--------------------------------------------------------------------------------


 

(d)           Statutory Leave of Absence. Unvested Awards will continue to vest
on schedule subject to all other provisions of this Agreement during a leave of
absence that is approved by management of Participant’s business unit, is
provided by applicable law and is taken in accordance with such law and
applicable Company policy (a “statutory leave of absence”).  If Participant’s
employment terminates for any reason specified elsewhere in this Section 3
during a statutory leave of absence, the Awards will be treated as described in
the applicable provision of this Section 3. If Participant satisfies the
conditions of Section 3(k) or (l) during a statutory leave of absence, unvested
Awards will continue to vest on schedule, subject to Section 3(k) or (l), as
applicable. If a statutory leave of absence is followed without interruption by
an approved personal leave of absence, Participant will be deemed to have
voluntarily terminated his or her employment pursuant to Section 3(a) (or
Section 3(k) or (l), if applicable) on the date that the combined leaves exceed
six months.

 

(e)           Death.  If Participant’s employment terminates by reason of
Participant’s death, or if Participant dies following a termination of his or
her employment, any unvested Awards will vest and become distributable or
payable, and any vested but undistributed or unpaid Awards will become
distributable or payable, to Participant’s estate at such time.

 

(f)            Involuntary Termination for Gross Misconduct. If the Company
terminates Participant’s employment because of Participant’s “gross misconduct”
(as defined below), vesting of the Awards will cease on the date Participant’s
employment is so terminated; unvested shares and any vested but undistributed
shares in a Stock Award, and/or the unvested portion and any vested but unpaid
portion of a Deferred Cash Award will be canceled as of the date Participant’s
employment is terminated and Participant shall have no further rights of any
kind with respect to the Award.  For purposes of this Agreement, “gross
misconduct” means any conduct that is determined by the Committee, in its sole
discretion, (i) to be in competition with the Company’s business operations,
(ii) to be in breach of any obligation that Participant owes to the Company or
Participant’s duty of loyalty to the Company, (iii) to be materially injurious
to the Company, or (iv) to otherwise constitute gross misconduct.

 

(g)           Involuntary Termination Other than for Gross Misconduct. If
Participant’s employment is terminated by the Company involuntarily other than
for gross misconduct, including under a reduction in force or job discontinuance
program, unvested Awards will continue to vest on schedule subject to all other
provisions of this Agreement.

 

(h)           Transfer to Non-Participating Subsidiary.  If Participant
transfers to a subsidiary that is a member of the “controlled group” of
Citigroup (as defined below), unvested Awards will continue to vest on schedule
subject to all other provisions of this Agreement.  If Participant transfers to
a subsidiary that is not a member of the “controlled group” of Citigroup (as
defined below), the provisions of Sections 3(g), 3(k), or 3(l) will apply to the
Awards. For purposes of this Agreement, “controlled group” has the meaning set
forth in Treas. Reg. § 1.409A-1(h)(3).

 

(i)            Employing Company is Acquired by Another Entity (Change in
Control). If Participant is employed by a company or other legal entity where
the Company ceases to own at least 50% of the voting power or value of the
equity of the employing entity (hereinafter, a “change in control”), unvested
Awards will continue to vest on schedule subject to all other provisions of this
Agreement. In the event of a “Change of Control” (as defined in the Stock
Incentive Plan) of Citigroup, the Committee, in its sole discretion may, subject
only to the limitations specified in the Stock Incentive Plan and in Sections
12, 13, and 14 of this Agreement, take any actions with respect to awards
(including the Awards) that are permitted by the Stock Incentive Plan,
including, but not limited to, making adjustments that it deems necessary or
appropriate to reflect the transaction, or causing awards to be assumed, or new
rights substituted therefor, by the surviving entity in such transaction.

 

(j)            Voluntary Resignation to Pursue Alternative Career.  If
Participant has not met the conditions of Section 3(k) or (l), and Participant
voluntarily resigns from his or her employment with the Company to work in a
full-time paid career in government service, for a bona fide charitable
institution, or as a teacher at a bona fide educational institution, and/or
otherwise satisfies the alternative or additional

 

6

--------------------------------------------------------------------------------


 

requirements (including written management approvals) that may be imposed by
then applicable guidelines adopted for the purposes of administering this
provision (an “alternative career”), unvested Awards will continue to vest on
schedule subject to all other provisions of this Agreement, provided that
Participant remains continuously employed in the alternative career (or a new
alternative career) until each scheduled vesting date, or until such earlier
date on which Section 3(e) applies. Vesting under this Section 3(j) will be
conditioned upon Participant providing by each subsequent vesting date, if
requested by the Company, a written certification of compliance with the
Company’s alternative career guidelines, in a form satisfactory to the Company.
If an acceptable certification is not provided by the relevant vesting date,
unvested Awards will be canceled.

 

(k)           Satisfying the “Rule of 75.”  If Participant has completed a
number of full years of service with the Company that, when added to his or her
age, equals at least 75 (the “Rule of 75”), unvested Awards will continue to
vest on schedule subject to all other provisions of this Agreement, except
Participant will no longer be required to remain employed by the Company,
provided that if Participant has voluntarily terminated his or her employment,
Participant is not, at any time up to and including each scheduled vesting date
(or until such earlier date on which Section 3(e) applies), employed by a
Significant Competitor of the Company (as defined in Section 3(m) below).

 

(l)            Satisfying the “Rule of 60.”  If Participant does not satisfy the
conditions of Section 3(k) above, but (i) is at least age 50 and has completed
at least five full years of service with the Company and Participant’s age plus
the number of full years of service with the Company equals at least 60, or
(ii) Participant is under age 50, but has completed at least 20 full years of
service with the Company and Participant’s age plus the number of full years of
service with the Company equals at least 60 (the “Rule of 60”), unvested Awards
will continue to vest on schedule subject to all other provisions of this
Agreement, except Participant will no longer be required to remain employed by
the Company, provided that if Participant has voluntarily terminated his or her
employment, Participant is not, at any time up to and including each scheduled
vesting date (or until such earlier date on which Section 3(e) applies),
employed by a Significant Competitor of the Company (as defined in
Section 3(m) below).

 

(m)          Definition of “Significant Competitor;” Certification of
Compliance.

 

(i) For purposes of this Agreement, a “Significant Competitor” of the Company
shall mean any company or other entity designated by the Committee as such and
included on a list of Significant Competitors that will be made available to
Participant and which may be updated by the Company from time to time in its
discretion.

 

(ii) Whenever an Award continues to vest pursuant to Section 3(k) or
(l) following a termination of employment, the vesting of the Award will be
conditioned upon Participant’s providing by each subsequent vesting date, if
requested by the Company, a written certification that Participant has not been
employed by a Significant Competitor in a form satisfactory to the Company. The
list of Significant Competitors in effect at the time Participant terminates
employment with the Company will apply to such certification. If an acceptable
certification is not provided by the relevant vesting date, vesting of Awards
will cease and Participant shall have no further rights of any kind with respect
to the Awards.

 

(n)           Additional Condition Applicable to Post-Employment Vesting The
Committee may cancel any unvested Awards (plus the accrued notional interest in
a Deferred Cash Award) if it determines that Participant has, during or after
Participant’s employment with the Company, engaged in conduct that breaches any
obligation or duty of loyalty to the Company, or that is materially injurious to
the Company.

 

4. Transferability.

 

(a)           Unvested Awards and vested and sale-restricted or undistributed
Awards may not be sold, pledged, hypothecated, assigned, margined or otherwise
transferred, other than by will or the laws of descent and distribution, and no
Award or interest or right therein shall be subject to the debts, contracts or
engagements of Participant or his or her successors in interest or shall be
subject to

 

7

--------------------------------------------------------------------------------


 

disposition by transfer, alienation, anticipation, pledge, encumbrance,
assignment or any other means whether such disposition be voluntary or
involuntary or by operation of law, by judgment, lien, levy, attachment,
garnishment or any other legal or equitable proceedings (including bankruptcy or
divorce), and any attempted disposition thereof shall be null and void, of no
effect, and not binding on the Company in any way. Participant agrees that any
purported transfer shall be null and void, and shall constitute a breach of this
Agreement causing damage to the Company for which the remedy shall be
cancelation of the Award. During Participant’s lifetime, all rights with respect
to the Awards shall be exercisable only by Participant, and any and all payments
in respect of the Awards shall be to Participant only. The Company shall be
under no obligation to entertain, investigate, respect, preserve, protect or
enforce any actual or purported rights or interests asserted by any creditor of
Participant or any other third party in the Award, and Participant agrees to
take all reasonable measures to protect the Company against any such claims
being asserted in respect of Participant’s Awards and to reimburse the Company
for any and all reasonable expenses it incurs defending against or complying
with any such third-party claims if Participant could have reasonably acted to
prevent such claims from being asserted against the Company.

 

(b)           Citigroup may assign the legal obligation to pay Participant’s
Deferred Cash Award to Participant’s employer without the consent of
Participant.

 

5. Stockholder Rights.  Participant shall have no rights as a stockholder of
Citigroup over any shares subject to a Stock Award, unless and until the shares
are distributed to Participant following their vesting.  Participant [will
not][will] be entitled to receive dividend equivalent payments in respect of
unvested shares subject to the Stock Award [subject to shareholder approval],
but dividends shall be paid on vested and sale-restricted shares to the extent
dividends are paid to record holders of shares of outstanding Citigroup stock.

 

6. Right of Set Off.  Participant agrees that the Company may, to the extent
determined by the Company to be permitted by applicable law and consistent with
the requirements of Section 409A of the U.S. Internal Revenue Code of 1986, as
amended (the “Code”), retain for itself funds or securities otherwise payable to
Participant pursuant to the Awards or any award under any award program
administered by Citigroup to offset any amounts paid by the Company to a third
party pursuant to any award, judgment, or settlement of a complaint,
arbitration, or lawsuit of which Participant was the subject; to satisfy any
obligation or debt that Participant owes the Company or its affiliates; or in
the event any award is canceled pursuant to its terms. The Company may not
retain such funds or securities and set off such obligations or liabilities, as
described above, until such time as they would otherwise be distributable to
Participant in accordance with the applicable award terms.

 

7. Consent to Electronic Delivery. In lieu of receiving documents in paper
format, Participant hereby agrees, to the fullest extent permitted by law, to
accept electronic delivery of any documents that Citigroup may be required to
deliver (including, but not limited to, prospectuses, prospectus supplements,
brochures, grant or award notifications and agreements, account statements,
annual and quarterly reports, and all other forms or communications) in
connection with the Awards and any other prior or future incentive award or
program made or offered by Citigroup or its predecessors or successors. 
Electronic delivery of a document to Participant may be via a Company e-mail
system or by reference to a location on a Company intranet or secure internet
site to which Participant has access.

 

8. Plan Administration.  The Stock Award described in this Agreement has been
granted subject to the terms of the Stock Incentive Plan, and the shares
deliverable to Participant in connection with a Stock Award will be from the
shares available for grant pursuant to the terms of the Stock Incentive Plan.
The Deferred Cash Award described in this Agreement has been granted subject to
the terms of the DCAP plan document.  The Committee has the exclusive
discretionary authority to make determinations regarding the administration of
the Awards (including but not limited to determining exchange rates for Award
settlement), and shall have the exclusive and final authority to determine all
calculations of notional interest.

 

8

--------------------------------------------------------------------------------


 

9. Adjustments to Awards.

 

(a)           Capital Structure.  In the event of any change in Citigroup’s
capital structure on account of (i) any extraordinary dividend, stock dividend,
stock split, reverse stock split or any similar equity restructuring; or
(ii) any combination or exchange of equity securities, merger, consolidation,
recapitalization, reorganization, divestiture or other distribution (other than
ordinary cash dividends) of assets to stockholders, or any other similar event
affecting Citigroup’s capital structure, to the extent necessary to prevent the
enlargement or diminution of the rights of Participants, the Committee shall
make such appropriate equitable adjustments as may be permitted by the terms of
the Stock Incentive Plan and applicable law, to the number or kind of shares
subject to a Stock Award.

 

(b)           Equitable Adjustments. In the event of any material unusual or
non-recurring events affecting Pre-Tax Profit or Pre-Tax Loss, any change in
applicable tax laws or accounting principles, or any other factor as the
Committee may determine, the Committee shall make appropriate equitable
adjustments to such Pre-Tax Profit or Pre-Tax Loss and any related provision of
an Award, which adjustments shall not require the consent of the affected
Participants.

 

(c)           Adverse Consequences.  Neither the Committee nor Citigroup shall
be liable to Participant for any additional personal tax or other adverse
consequences of any adjustments that are made to an Award.

 

10. Taxes and Tax Residency Status.

 

(a)           Compliance. By accepting the Awards, Participant agrees to pay all
applicable taxes (or hypothetical tax, if Participant is subject to tax
equalization or tax protection pursuant to a Citigroup Expatriate policy) and to
file all required tax returns in all jurisdictions where Participant is subject
to tax and/or an income tax filing requirement. To assist Citigroup in achieving
full compliance with its obligations under the laws of all relevant taxing
jurisdictions, Participant agrees to keep complete and accurate records of his
or her income tax residency status and the number and location of workdays
outside his or her country of income tax residency from the date of the Awards
until the vesting of the Awards and the subsequent sale of any shares received
in connection with a Stock Award. Participant also agrees to provide, upon
request, complete and accurate information about his or her tax residency status
to Citigroup during such periods. Participant will be responsible for any tax
due, including penalties and interest, arising from any misstatement by
Participant regarding such information.

 

(b)           Stock Awards. To the extent the Company is required to withhold
tax in any jurisdiction upon the vesting of the a Stock Award or at such times
as otherwise may be required in connection with a Stock Award, Participant
acknowledges that the Company may (but is not required to) provide Participant
alternative methods of paying the Company the minimum amount due to the
appropriate tax authorities (or to the Company, in the case of hypothetical
tax), as determined by the Company. If no method of tax withholding is specified
at or prior to the time any tax (or hypothetical tax) is due on a Stock Award,
or if Participant does not make a timely election, the Company will withhold a
sufficient number of shares from the vested shares that are distributable to
Participant to fund only the minimum amount of tax that is required by law to be
withheld, but only if such shares have vested pursuant to the terms of this
Agreement. If Participant is a current or former Citigroup Expatriate subject to
tax equalization, Participant agrees to promptly pay to the Company, in cash (or
by any other means acceptable to the Company), the excess of the amount of
hypothetical tax due over the minimum amount of actual tax that is required by
law to be withheld with respect to a Stock Award. Participant agrees that the
Company, in its discretion, may require that some or all of the tax (or
hypothetical tax) withholding obligations in connection with the Stock Award or
any other equity award must be satisfied in cash only, that timely payment of
such amounts when due will be considered a condition to vesting of the Stock
Award (or other subject equity award), and that if the required amounts are not
timely remitted to the Company, the Stock Award (or other subject equity award)
may be canceled. Whenever withholding in shares is permitted or mandated by the
Company, the number of shares to be withheld will be based on the fair market
value of the shares on the date they are withheld, as determined by the Company.
Whenever the payment of required withholding tax (or hypothetical tax) in cash
is permitted or mandated by the Company and provision for timely payment of such
amounts by Participant has not been made, instead of canceling an equity award
(as provided above), the Company, in its sole discretion, may sell on behalf of
Participant, at Participant’s market risk and expense, the number of shares
subject to the award that at the market sale price obtainable for the shares on
or as soon as practicable after the due date for the tax (or hypothetical tax)

 

9

--------------------------------------------------------------------------------


 

owed by Participant, will produce sufficient proceeds to satisfy Participant’s
tax (or hypothetical tax) obligation, and remit such proceeds to the appropriate
tax authorities (or in the case of hypothetical tax, retain such proceeds in
satisfaction of Participant’s obligation to the Company); any remaining sales
proceeds, after deduction for commissions and other reasonable and customary
expenses, and any remaining shares (if otherwise distributable to Participant)
will be delivered to Participant.

 

(c)           Deferred Cash Awards. To the extent the Company is required to
withhold tax in any jurisdiction upon the vesting of a Deferred Cash Award or at
such times as otherwise may be required in connection with a Deferred Cash
Award, the Company will withhold from the vested portion of the award to the
extent permitted by applicable law, or withhold hypothetical tax pursuant to a
Citigroup Expatriate Policy, and Participant will be paid the after-tax amount. 
If a tax the Company is required to withhold is due prior to vesting or prior to
the expiration of a hold-back period and withholding is prohibited by applicable
law or regulatory guidance, Participant will be required to pay the amount of
the applicable tax due to the Company.  The Award will be subject to cancelation
if Participant fails to make any such required tax payment.

 

(d)           Executive Performance Plan. Any Award to a participant in the 2011
Executive Performance Plan (the “EPP”) shall be granted subject to the terms of
the EPP, including any aggregate annual maximum award limit set forth therein.

 

11. Entire Agreement; No Right to Employment.  The plan and program documents,
the Prospectus, the Brochure and this Agreement constitute the entire
understanding between the Company and Participant regarding the Awards and
supersede all previous written, oral, or implied understandings between the
parties hereto about the subject matter hereof, including any written or
electronic agreement, election form or other communication to, from or between
Participant and the Company.  Nothing contained herein or in any incentive plan
or program documents shall confer upon Participant any rights to continued
employment or employment in any particular position, at any specific rate of
compensation, or for any particular period of time.

 

12.Compliance with Regulatory Requirements.  The Awards are subject to the
applicable law (including tax laws) and regulatory guidance in multiple
jurisdictions, and shall be administered and interpreted consistently with such
law and regulatory guidance, including but not limited to Section 409A and
Section 457A of the Code.

 

13. Section 409A and Section 457A Compliance.

 

(a)           Tax Liability. Participant understands that as a result of
Section 409A and/or Section 457A of the Code, if Participant is a U.S. taxpayer
he or she could be subject to adverse tax consequences if the Award or the plans
and program documents are not administered in accordance with the requirements
of Section 409A or Section 457A. Participant further understands that if
Participant is a U.S. taxpayer, and an Award is considered to be a “nonqualified
deferred compensation plan” and Participant’s employer is considered to be a
“nonqualified entity” (as such terms are defined in Section 409A and/or
Section 457A of the Code), Participant could be subject to accelerated income
recognition or other adverse tax consequences with respect to all or a portion
of the Award if Citigroup fails to modify the Awards. However, Participant
acknowledges that there is no guarantee that the Awards, or any amendment or
modification thereto, will successfully avoid unintended tax consequences to
Participant and that the Company does not accept any liability therefor.

 

(b)           Specified Employees. If an Award is subject to Section 409A of the
Code, this Agreement may not be amended, nor may the Award be administered, to
provide for any distribution of shares or any payment of a Deferred Cash Award
to occur upon any event that would constitute a “separation from service”
(within the meaning of Section 409A of the Code) if Participant is a “specified
employee” (within the meaning of Treas. Reg. § 1.409A-1(i)(1)) at the time of
such Participant’s “separation from service,” unless it is provided that the
distribution or payment shall not be made until the date which is six months
from such “separation from service,” or, if earlier, the date of Participant’s
death and that during such six-month deferral period, Participant shall not be
entitled to interest, dividends,

 

10

--------------------------------------------------------------------------------


 

dividend equivalents, or any compensation for any loss in market value or
otherwise which occurs with respect to the Award during such deferral period.

 

14. Arbitration; Conflict; Governing Law.  Any disputes related to the Awards
shall be resolved by arbitration in accordance with the Company’s arbitration
policies. In the absence of an effective arbitration policy, Participant
understands and agrees that any dispute related to an Award shall be submitted
to arbitration in accordance with the rules of the American Arbitration
Association, if so elected by the Company in its sole discretion. This Agreement
shall control in the event of a conflict between this Agreement and the
Prospectus or the Brochure. In the event of a conflict between this Agreement
and the Stock Incentive Plan and/or the DCAP plan document, the Stock Incentive
Plan or the DCAP plan document, as applicable, shall control. This Agreement
shall be governed by the laws of the State of New York (regardless of conflict
of laws principles) as to all matters, including, but not limited to, the
construction, application, validity and administration of the Company’s
incentive award programs.

 

15. Disclosure Regarding Use of Personal Information and Participant’s Consent.

 

(a)           Definition and Use of “Personal Information.” In connection with
the grant of the Awards, and any other award under other incentive award
program, and the implementation and administration of any such program,
including, without limitation, Participant’s actual participation, or
consideration by the Company for potential future participation, in any program
at any time, it is or may become necessary for the Company to collect, transfer,
use, and hold certain personal information regarding Participant in and/or
outside of Participant’s country of employment.

 

The “personal information” that Citigroup may collect, process, store and
transfer for the purposes outlined above may include Participant’s name,
nationality, citizenship, tax or other residency status, work authorization,
date of birth, age, government/tax identification number, passport number,
brokerage account information, GEID or other internal identifying information,
home address, work address, job and location history, compensation and incentive
award information and history, business unit, employing entity, and
Participant’s beneficiaries and contact information. Participant may obtain more
details regarding the access and use of his/her personal information, and may
correct or update such information, by contacting his/her human resources
representative or local equity coordinator.

 

Use, transfer, storage and processing of personal information, electronically or
otherwise, may be in connection with the Company’s internal administration of
its incentive award programs, or in connection with tax or other governmental
and regulatory compliance activities directly or indirectly related to an
incentive award program. For such purposes only, personal information may be
used by third parties retained by the Company to assist with the administration
and compliance activities of its incentive award programs, and may be
transferred by the company that employs (or any company that has employed)
Participant from Participant’s country of employment to other Citigroup entities
and third parties located in the United States and in other countries.
Specifically, those parties that may have access to Participant’s information
for the purposes described herein include, but are not limited to, (i) human
resources personnel responsible for administering the award programs, including
local and regional equity award coordinators, and global coordinators located in
the United States; (ii) Participant’s U.S. broker and equity account
administrator and trade facilitator; (iii) Participant’s U.S., regional and
local employing entity and business unit management, including Participant’s
supervisor and his/her superiors; (iv) the Committee or its designee, which is
responsible for administering the Stock Incentive Plan and DCAP; (v) Citigroup’s
technology systems support team (but only to the extent necessary to maintain
the proper operation of electronic information systems that support the
incentive award programs); and (vi) internal and external legal, tax and
accounting advisors (but only to the extent necessary for them to advise the
Company on compliance and other issues affecting the incentive award programs in
their respective fields of expertise). At all times, Company personnel and third
parties will be obligated to maintain the confidentiality of Participant’s
personal information except to the extent the Company is required to provide
such information to governmental agencies or other parties.  Such action will
always be undertaken only in accordance with applicable law.

 

11

--------------------------------------------------------------------------------


 

(b)           Participant’s Consent. BY ACCEPTING THE AWARDS, PARTICIPANT
EXPLICITLY CONSENTS (I) TO THE USE OF PARTICIPANT’S PERSONAL INFORMATION FOR THE
PURPOSE OF BEING CONSIDERED FOR PARTICIPATION IN FUTURE EQUITY, DEFERRED CASH OR
OTHER AWARD PROGRAMS (TO THE EXTENT HE/SHE IS ELIGIBLE UNDER THE TERMS OF SUCH
PLAN OR PROGRAM, AND WITHOUT ANY GUARANTEE THAT ANY AWARD WILL BE MADE); AND
(II) TO THE USE, TRANSFER, PROCESSING AND STORAGE, ELECTRONICALLY OR OTHERWISE,
OF HIS/HER PERSONAL INFORMATION, AS SUCH USE HAS OCCURRED TO DATE, AND AS SUCH
USE MAY OCCUR IN THE FUTURE, IN CONNECTION WITH THIS OR ANY OTHER EQUITY OR
OTHER AWARD, AS DESCRIBED ABOVE.

 

***

 

12

--------------------------------------------------------------------------------
